DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/23/2021 has been accepted and entered. Claims 1-6, 8-10 and 12 are amended. Claims 13-17 are added. Claim 7 and 11 have been canceled. Claims 1-6, 8-10 and 12-17 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 7-11, filed 02/23/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 101 directed to a judicial exception without significantly more, have been fully considered and are persuasive, therefore, the rejection has been withdrawn. 
Applicant’s arguments, see pgs. 11-14, filed 02/23/2021, with respect to the rejection(s) of claim(s) 1-10 and 12 under 35 U.S.C. 103(a) as being unpatentable over Khamene et al.  (US 2009/0285357) and further in view of  has been withdrawn . 

Allowable Subject Matter
Claims 1-6, 8-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance:
With regards to 1, the prior art of record does not teach or fairly suggest, an X-ray radiography apparatus, comprising processor circuitry configured to:
generate a synthetic 2D  image within the reference spatial coordinate system; and
 generating the synthetic 2D image with the representation of the extent of the X-rays at the position of the object by utilizing one of the depth Image and a 2D regular Image acquired by the camera.
The closest art of record teaches the following;
With regards to claim 1, 8 and 12, Navab discloses a system and method for generating medical images utilizing a algorithm to co-register Cone-Beam Computed Tomography (CBCT) volumes and additional imaging modalities, such as optical or RGB-D images (Abstract), comprising:
[0005];
an X-ray detector configured to be placed relative to the X-ray source to form an examination region for accommodating an object [0009];
a camera configured to be located at a position and orientation to view the examination region and acquire depth imagery within a camera spatial coordinate system ([0009]; a depth imaging modality, such as an RGB-D camera; [0048][0175]), wherein pixel values represent distances for corresponding pixels within the depth imagery ([0118]; “…an RGBD camera provides a 2D color image and additionally provides a depth value for every pixel which represents the distance between the observed object and the camera origin.”), wherein the position and orientation of the camera are calibrated with respect to a reference spatial coordinate system to yield a mapping function that maps a spatial point within the camera spatial coordinate system to a corresponding spatial point in a reference spatial coordinate system [0197][0198], and wherein the camera is configured to acquire a depth image of the object within the camera spatial coordinate system [0059][0060];
processor circuitry [0009] configured to:
[0198][0266][0267];
generate a representation of the extent of the X-rays within the reference spatial coordinate system [0240].
Navab teaches that a main limitation is due to the 2D projective nature of the X-ray image, resulting in a physically wrong visualization as soon as the viewpoint is different from the X-ray source.  In one instance, the optical view from the viewpoint of the X-ray source has been synthesized using two RGBD cameras, enabling a system without mirror construction [0187]. 
The reference does not specifically disclose generating a synthetic 2D image within the reference spatial coordinate system; and
 generating the synthetic 2D image with the representation of the extent of the X-rays at the position of the object by utilizing one of the depth Image and a 2D regular Image acquired by the camera.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/Primary Examiner, Art Unit 2884